DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-2, 4-5, 11, 16, 17, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Topolkaraev et al., US 2010/0048082.
	The published patent application issued to Topolkaraev et al., teach forming biodegradable melt-blown fibers from poly-lactic acid (title and abstract). Said fibers are mixed with particles (a coform method) and formed into non-woven web structures (abstract, 0017, 0021, 0022). The Examiner is of the position that a coform process would enmesh the particles with the fibers as the non-woven is formed. Said melt-blown fibers have a size of about 10 microns or less (section 0045). Said fibers can be single component or bi-component type fibers (section 0044). Said melt-blown web can be joined with other layers such as a spunbond layer (section 0055). Said particles can be superabsorbent or other inorganic or organic materials in amount ranging from 1-60 wt. % (section 0053). With regard to the claimed basis weight, Topolkaraev et al., teach an SMS laminate that weighs from 60-300gsm (section 0055). 


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 6-10, 12-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev et al., US 2010/0048082 in view of Matela et al., US 2003/0114067. 
	Topolkaraev et al., US 2010/0048082 is set forth above. 
	Topolkaraev et al., US 2010/0048082 does not teach the claimed particulate materials. 
	The published patent application issued to Matela et al., teach forming a coform non-woven (abstract). Matela et al., does not teach all of the claimed particulate materials, but does teach using recycled materials, absorbent materials, organic and inorganic materials (section 0049-0057). Matela et al., teach superabsorbent particles having a size of 20-1000 microns and can have any desired shape (sections 0056-0057).  The Examiner is of the position that a person of ordinary skill in the art would recognize that based on the desired property it would have been obvious to add any one of the particulate materials in a suitable size as claimed. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1395 (2007). The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960). 
5.	Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev et al., US 2010/0048082
	


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789